Cite as 2017 Ark. 273


                   SUPREME COURT OF ARKANSAS
                                        No.   CR-16-659

                                                  Opinion Delivered: October   5, 2017

JONATHAN ANTONIO WOODS
                   APPELLANT APPEAL FROM THE DREW
                             COUNTY CIRCUIT COURT
V.                           [NO. 22CR-14-40]

STATE OF ARKANSAS                                 HONORABLE SAM POPE, JUDGE
                                    APPELLEE
                                                  AFFIRMED.



                             SHAWN A. WOMACK, Associate Justice


           Jonathan Woods was convicted of the kidnapping and murder of his girlfriend,

 Samantha Poole. The state sought the death penalty, but a Drew County jury instead

 sentenced Woods to life in prison without the possibility of parole for murder plus forty

 years imprisonment for kidnapping. On appeal, Woods argues that the trial court erred in

 denying his challenges to the State’s use of peremptory strikes during jury selection. We

 affirm.

           Woods argued during jury selection and now on appeal that the State’s decision to

 use peremptory strikes against the only three black potential jurors in the pool was motivated

 by unconstitutional racial bias of the sort prohibited by the United States Supreme Court’s

 decision in Batson v. Kentucky, 476 U.S. 79 (1986). In order to identify improper racial

 strikes under Batson, this court has delineated a three-step process. First, the party

 challenging the strike must present facts sufficient to “raise an inference of purposeful
                                    Cite as 2017 Ark. 273

discrimination.” MacKintrush v. State, 334 Ark. 390, 398, 978 S.W.2d 293, 296 (1998). This

requires demonstrating “(1) that the strike’s opponent is a member of an identifiable racial

group, (2) that the strike is part of a jury-selection process or pattern designed to

discriminate, and (3) that the strike was used to exclude jurors because of their race.” Id.

Second (and only if the challenger has succeeded on the first step), the trial court must

request that the striking party provide a race-neutral explanation for the strike. The

explanation “must be more than a mere denial of discrimination or an assertion that a shared

race would render the challenged juror partial to the one opposing the challenge.” Id. The

explanation, however, “need not be persuasive or even plausible” so long as it is race-

neutral. Id. Third, the trial court must determine “whether the strike’s opponent has proven

purposeful discrimination” based on the evidence and argumentation presented. Id. at 399,

978 S.W.2d at 296. If the strike’s opponent presents no further evidence of discrimination

beyond the initial prima facie case, the court must make its decision solely on the

information already presented and its assessment of the credibility of those who presented

it. Id. In reviewing the result of this three-step process, we will reverse the trial court only

if its determination is clearly against the preponderance of the evidence. See, e.g., Williams

v. State, 338 Ark. 97, 111, 991 S.W.2d 565, 572 (1999).

       In this case, the state made use of ten peremptory strikes. Woods challenges the three

strikes used against the black potential jurors: Ronia Young, Garrett Sheets, and Valerie

Simmons. These were the first, sixth, and tenth strikes, respectively. For each of these strikes,

the defense counsel requested race-neutral explanations, and the trial court prompted the

State to provide them.


                                               2
                                    Cite as 2017 Ark. 273

       For Ronia Young, the State’s race-neutral explanation focused on three actions by

Young: (1) failing to return a jury questionnaire, (2) self-identifying as belonging to a faith

group that believes the death penalty to be morally wrong, and (3) asserting that she did not

feel her role was to be “judge or jury.” As the State argued at the time of the challenge to

the strike, the trial court’s request for a race-neutral explanation of the peremptory strike

against Young was premature. As the first juror to be struck overall, there was simply no

basis on which to argue that the strike was part of a “process or pattern” of discriminatory

strikes. Demonstration of this process or pattern is necessary to the first step of the Batson

inquiry, and only successful completion of the first step triggers the need to provide a race-

neutral explanation. Because the trial court need not have reached steps two or three of the

Batson inquiry at all for the strike against Young, Woods’s argument on appeal regarding

the adequacy of the trial court’s consideration of these steps is unavailing.

       For both Garrett Sheets and Valerie Simmons, the State’s race-neutral explanation

involved the potential jurors’ answering “B” when asked which of options “A” or “B”

below more closely matched their views on the death penalty:

       A: I believe the death penalty is appropriate in some capital cases and I could return
       a verdict resulting in death in the proper case; or
       B: Although I do not believe that the death penalty should be imposed, as long as
       the law provides for it, I could assess the death penalty in the proper set of
       circumstances.

Sheets and Simmons were among a group of eight individuals (the remaining six were

nonblack) who answered “B” to the question; the prosecution used peremptory strikes

against all of them. In addition, Sheets indicated multiple times in both his questionnaire

and during jury selection that he suffered from posttraumatic stress disorder and mental


                                               3
                                    Cite as 2017 Ark. 273

illness. Simmons stated in her questionnaire that she did not believe the public “should have

the power to kill.”

       Unlike with Young, with these later strikes Woods could have at least arguably

presented a satisfactory prima facie case to require the State to provide race-neutral

explanations. Woods relies on Purkett v. Elem, 514 U.S. 765 (1995), and this court’s frequent

citation to that case for the proposition that ending the Batson inquiry after the second step

and simply accepting the State’s race-neutral explanation is reversible error. See, e.g., Weston

v. State, 366 Ark. 265, 271, 234 S.W.3d 848, 853 (2006). Applying that rule to these

circumstances, however, misunderstands both Purkett and this court’s precedent. Purkett held

that courts may not combine steps two and three of the Batson inquiry by importing a

plausibility requirement to dismiss facially race-neutral explanations without further

consideration. Purkett was, in fact, an attempt to reinforce the ultimate rule—favorable to

the State in this case—that the opponent of the allegedly discriminatory strike bears the

burden of proving discriminatory intent. See Purkett, 514 U.S. at 768. What Woods

contends was flippant treatment of his challenges was instead an appropriate application of

the Batson inquiry. As we invariably state when reciting the Batson steps, when the opponent

of the strike fails to provide any additional argumentation or evidence to demonstrate

discriminatory intent, the trial court has no option but to rely on the prima facie showing,

the race-neutral explanation, and its own assessment of the credibility of the parties when

making a ruling. See, e.g., Weston, 366 Ark. at 271, 234 S.W.3d at 853.

       Here, Woods did not present any additional evidence or arguments after the court

elicited the State’s race-neutral explanations for Sheets and Simmons. Given the absence of


                                               4
                                    Cite as 2017 Ark. 273

evidence of discriminatory intent available, we cannot say that the trial court’s decision to

deny both challenges was clearly against the preponderance of the evidence. Indeed, we

have affirmed peremptory strikes based on “B” answers to the exact question cited by the

prosecution as race-neutral justification for potential jurors. See, e.g., Weston, 366 Ark. at

274–75, 234 S.W.3d at 856. While the qualified opposition to the death penalty expressed

in the provided answer may not have sufficed to strike jurors for cause, it was a sufficient

race-neutral explanation to justify the State’s use of one of its limited number of peremptory

strikes. Id.

        As required by Ark. Sup. Ct. R. 4-3(i) (2017), the record has been examined for

reversible error. None has been found.

        Affirmed.

        Montgomery, Adams & Wyatt, PLC, by: Dale E. Adams, for appellant.

        Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                               5